Case 3:19-cr-00200-TAD-KLH Document 157 Filed 06/26/20 Page 1 of 2 PageID #: 985



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION


 UNITED STATES OF AMERICA                               CRIM. ACTION NO. 3:19-00200-01/02

 VERSUS                                                 JUDGE TERRY DOUGHTY

 JAMARVIN K. JACKSON AND                                MAG. JUDGE KAREN L. HAYES
 JAMES R. BLACKSON


                                      MEMORANDUM ORDER

        On June 26, 2020, Chief Judge Hicks issued an Eighth Supplemental Order continuing all

 jury trials to September 14, 2020. The COVID-19 global pandemic continues, and the State of

 Louisiana has not moved beyond Phase 2 of re-opening because of the number of cases in the state

 caused by community spread of the virus.

        Pursuant to 18 U.S.C. § 3161(h)(7), the Court finds that the ends of justice served by

 granting a continuance of the trial in this matter to a setting outside the time period of the Speedy

 Trial Act outweigh the public’s and both Defendants’ interests in a speedy trial. Specifically, as

 the Court previously noted, certain features of the Monroe courthouse, including the facts that

 there are only one elevator and only one larger courtroom, make procedures more difficult than in

 larger, newer courthouses. As the Court also previously noted, the Government has indicated that

 it intends to present twenty (20) witnesses in this case, and the trial is likely to take longer than

 one week. The length of trial and the number of witnesses increase the risk that a juror, witness,

 or other person involved in this case could become sick during trial, resulting in at least a delay or,

 possibly, a mistrial. Accordingly,

        IT IS ORDERED that trial in this matter, set for August 31, 2020, and all remaining

 deadlines are CONTINUED.
Case 3:19-cr-00200-TAD-KLH Document 157 Filed 06/26/20 Page 2 of 2 PageID #: 986



        IT IS FURTHER ORDERED that the telephone pre-trial conference set before

 Magistrate Judge Hayes for July 31, 2020, at 1:30 p.m., is hereby converted to a scheduling

 conference.

        MONROE, LOUISIANA, this 26th day of June, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
